                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        JOHN BATIESTE GREENE, JR.,                      Case No.19-cv-01073-JSC
                                                         Plaintiff,
                                   8
                                                                                            ORDER RE: PLAINTIFF’S EX PARTE
                                                   v.                                       APPLICATION FOR TEMPORARY
                                   9
                                                                                            RESTRAINING ORDER
                                  10        FAY SERVICING, LLC, et al.,
                                                                                            Re: Dkt. No. 23
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            Plaintiff John Batieste Greene, Jr. sued Fay Servicing, LLC (“Fay Servicing”), U.S. Bank,

                                  14   National Association (“U.S. Bank”), and Affinia Default Services, LLC (“Affinia”) (collectively,

                                  15   “Defendants”) in the Superior Court of the State of California for the County of Contra Costa,

                                  16   alleging violations of California law arising out of foreclosure proceedings.1 (Dkt. No. 1-1, Ex.

                                  17   A.)2 Defendants timely removed the action to this Court asserting federal question jurisdiction

                                  18   pursuant to 28 U.S.C. §§ 1331, 1441(b), and alternatively, diversity jurisdiction under 28 U.S.C.

                                  19   §§ 1332, 1441(b). (Dkt. No. 1.) Now pending before the Court is Plaintiff’s ex parte application

                                  20   for a temporary restraining order seeking to stop the foreclosure sale scheduled for March 28,

                                  21   2019. After careful consideration of the parties’ briefing, and having had the benefit of oral

                                  22   argument on March 28, 2019, the Court DENIES Plaintiff’s application.

                                  23                                            BACKGROUND

                                  24   I.       Complaint Allegations and Judicially Noticeable Facts

                                  25            The following background is taken from Plaintiff’s complaint in the instant action and

                                  26
                                       1
                                  27     All parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                       636(c). (Dkt. Nos. 5, 10, 12.)
                                  28
                                       2
                                         Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the documents.
                                   1   facts in the related action, also before this Court: Greene v. Wells Fargo Bank, N.A., et al., 18-cv-

                                   2   06689-JSC. The gravamen of Plaintiff’s complaint is that Defendants have improperly proceeded

                                   3   with foreclosure proceedings despite Plaintiff’s submission of a loan modification application.

                                   4   Plaintiff has at all relevant times owned and resided at the subject property located at 1795

                                   5   Meadows Avenue, Pittsburg, CA 94565. (Dkt. No. 1-1 at ¶ 11.) In November 2005, Plaintiff

                                   6   obtained a loan of $599,000 from World Savings Bank, secured by a deed of trust. Greene, 2018

                                   7   WL 6832092, at *1. The loan was assigned to Wells Fargo in 2009 following a corporate merger.

                                   8   Id.

                                   9           On September 23, 2013, the trustee recorded a Notice of Default against the subject

                                  10   property. Id. Plaintiff filed for bankruptcy thereafter and entered into a Chapter 13 Plan. Id.

                                  11   Plaintiff was unable to make payments under the Plan, and on August 1, 2018, the bankruptcy

                                  12   court granted Wells Fargo relief from automatic stay following Plaintiff’s default. Id.
Northern District of California
 United States District Court




                                  13           On September 20, 2018, Wells Fargo recorded a Notice of Trustee’s Sale, indicating that

                                  14   Plaintiff was in default under the Deed and a public auction would take place on October 22, 2018.

                                  15   Id. Wells Fargo subsequently postponed the trustee’s sale until January 10, 2019.3 Id.

                                  16   “Thereafter, Defendant U.S. Bank acquired the beneficial interest in the loan while Defendant Fay

                                  17   Servicing” became the servicer. (Dkt. No. 1-1 at ¶ 12.) Defendant Affinia remains the trustee.

                                  18   (Id.)

                                  19           In December 2018, “Plaintiff submitted a complete loan modification” application to Fay

                                  20   Servicing. (Id. at ¶ 15.) Fay Servicing acknowledged receipt of Plaintiff’s “complete” application

                                  21   by letter dated December 28, 2018. (Id. at ¶ 16.) The letter informed Plaintiff that Fay Servicing

                                  22   could not “conduct a foreclosure sale before evaluating” his complete application. (Id. at ¶ 17.)

                                  23   The complaint asserts that “Defendants have not issued a written determination of Plaintiff’s

                                  24   complete loan modification application,” and impermissibly scheduled a foreclosure sale despite

                                  25

                                  26   3
                                         After becoming the servicer, Fay Servicing “instructed its trustee to postpone the sale while it
                                  27   was reviewing Plaintiff’s loan modification application.” (Dkt. No. 29-12 at ¶ 14.) The sale was
                                       then postponed from January 10, 2019 until February 11, 2019 “per lender/servicer request” and
                                  28   then again until February 25, 2019 “per lender/servicer request.” (Id.) The sale was then
                                       postponed further and is currently scheduled for March 28, 2019.
                                                                                        2
                                   1   failing to provide such written determination. (Id. at ¶¶ 36-38.)

                                   2   II.    Procedural History

                                   3          Plaintiff filed his complaint in state court on January 24, 2019 seeking damages and

                                   4   injunctive relief for alleged violations of the California Homeowner Bill of Rights (“HBOR”),

                                   5   California Civil Code § 2924.11, the Rosenthal Fair Debt Collections Practices Act (“RFDCPA”),

                                   6   California Civil Code § 1788, and the Unfair Competition Law (“UCL”), California Business and

                                   7   Professions Code § 17200. (Dkt. No. 1-1.) Plaintiff then filed an ex parte application for a

                                   8   temporary restraining order on February 22, 2019, seeking to stop the foreclosure sale of the

                                   9   subject property scheduled for February 25, 2019. (Dkt. No. 25-2, Ex. B.) The state court granted

                                  10   Plaintiff’s application by adopting his proposed order and set a hearing on Plaintiff’s request for a

                                  11   preliminary injunction for March 27, 2019. (Dkt. No. 25-3, Ex. C.) Defendants removed the

                                  12   action to federal court on February 27, 2019. (Dkt. No. 1.)
Northern District of California
 United States District Court




                                  13          Thereafter, on referral from Magistrate Judge Laurel Beeler, (Dkt. No. 20), this Court

                                  14   issued an order relating the case to Greene v. Wells Fargo Bank, N.A., et al., 18-cv-06689-JSC,

                                  15   (Dkt. No. 21), and the case was reassigned to the undersigned on March 27, 2019. Defendants’

                                  16   motion to dismiss, (Dkt. No. 7), and Plaintiff’s motion to remand, (Dkt. No. 11), are currently

                                  17   pending. Plaintiff filed the instant TRO application on March 26, 2019. (Dkt. No. 23.)

                                  18   Defendants Fay Servicing and U.S. Bank oppose the application. (Dkt. No. 29.)

                                  19                                 REQUEST FOR JUDICIAL NOTICE

                                  20          Pursuant to the Federal Rules of Evidence, courts may judicially notice an adjudicative fact

                                  21   if it is not subject to reasonable dispute because it: “(1) is generally known within the trial court’s

                                  22   territorial jurisdiction; or (2) can be accurately and readily determined from sources whose

                                  23   accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b).

                                  24          In opposition to Plaintiff’s TRO application, Defendants request judicial notice of ten

                                  25   exhibits: (1) “Deed of Trust dated November 23, 2005 and recorded on December 1, 2005 in the

                                  26   Contra Costa County Recorder’s Office”; (2) “Assignment of Deed of Trust from Wells Fargo

                                  27   Bank to U.S. Bank, National Association, as Legal Title Trustee for Truman 2016 SC6 Title Trust

                                  28   dated November 28, 2018 and recorded on November 28, 2018 in the Contra Costa County
                                                                                          3
                                   1   Recorder’s Office”; (3) “Notice of Default and Election to Sell Under Deed of Trust dated

                                   2   September 23, 2013 and recorded on September 24, 2013 in the Contra Costa County Recorder’s

                                   3   Office”; (4) “Notice of Trustee’s Sale recorded on September 20, 2018 in the Contra Costa County

                                   4   Recorder’s Office”; (5)-(8) PACER document reports for actions involving Plaintiff in this Court

                                   5   and U.S. Bankruptcy Court, Northern District of California (Oakland); (9) “First Amended

                                   6   Chapter 13 Plan on behalf of [Plaintiff] filed . . . in U.S. Bankruptcy Court, Norther District of

                                   7   California (Oakland)”; and (10) “Declaration of Debtor in Support of First Amended Application

                                   8   to Modify Chapter 13 Plan, filed on behalf of [Plaintiff] . . . in the U.S. Bankruptcy Court,

                                   9   Northern District of California (Oakland)”. (Dkt. No. 29-1, Exs. 1-10.)

                                  10          The Court has previously taken judicial notice of most of these documents in the related

                                  11   action, see Greene, 2018 WL 6832092, at *2-3, and all are appropriate for judicial notice pursuant

                                  12   to Rule 201(b) as undisputed matters of public record. See Harris v. Cty. of Orange, 682 F.3d
Northern District of California
 United States District Court




                                  13   1126, 1132 (9th Cir. 2012) (noting that judicial notice is appropriate for “undisputed matters of

                                  14   public record, including documents on file in federal or state courts.”) (internal citation omitted).

                                  15   Accordingly, the Court grants judicial notice of the proffered exhibits.

                                  16                                           LEGAL STANDARD

                                  17          The standard for issuing a temporary restraining order (“TRO”) is “substantially identical”

                                  18   to the standard for issuing a preliminary injunction. Stuhlbarg Int’l Sales Co., Inc. v. John D.

                                  19   Brush & Co., 240 F.3d 832, 839 n.7 (9th Cir. 2001). “Under the original Winter standard, a party

                                  20   must show ‘that he is likely to succeed on the merits, that he is likely to suffer irreparable harm in

                                  21   the absence of preliminary relief, that the balance of equities tips in his favor, and that an

                                  22   injunction is in the public interest.’” All. for the Wild Rockies v. Pena, 865 F.3d 1211, 1217 (9th

                                  23   Cir. 2017) (quoting Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008)). “Under the

                                  24   ‘sliding scale’ variant of the Winter standard, if a plaintiff can only show that there are serious

                                  25   questions going to the merits—a lesser showing than likelihood of success on the merits—then a

                                  26   preliminary injunction may still issue if the balance of hardships tips sharply in the plaintiff’s

                                  27   favor, and the other two Winter factors are satisfied.” Id. (internal quotation marks and citation

                                  28   omitted).
                                                                                          4
                                   1                                               DISCUSSION

                                   2      A. The State Court TRO has Expired

                                   3          As a preliminary matter, the TRO issued by the state court prior to Defendants’ removal

                                   4   has expired. The rule in these circumstances is that “[a]n ex parte temporary restraining order

                                   5   issued by a state court prior to removal remains in force after removal no longer than it would

                                   6   have remained in effect under state law, but in no event does the order remain in force longer than

                                   7   the time limitations imposed by Rule 65(b), measured from the date of removal.” Granny Goose

                                   8   Foods, Inc. v. Bhd. of Teamsters and Auto Truck Drivers Local No. 70, 415 U.S. 423, 439-40

                                   9   (1974). Under Rule 65(b), a TRO “expires at the time after entry—not to exceed 14 days—that

                                  10   the court sets, unless before that time the court, for good cause, extends it for a like period or the

                                  11   adverse party consents to a longer extension.” Fed. R. Civ. P. 65(b) (emphasis added).

                                  12          Here, the TRO was issued in state court on February 22, 2019. (Dkt. No. 1-2 at 123.)
Northern District of California
 United States District Court




                                  13   Defendants removed the action to this Court on February 27, 2019. (Dkt. No. 1.) Thus, under

                                  14   Granny Goose and Rule 65(b), the state court-ordered TRO expired on March 13, 2019.

                                  15      B. Plaintiff Fails to Meet his TRO Burden

                                  16          Plaintiff’s instant TRO application fails to show either a likelihood of success on the merits

                                  17   of his claims or serious questions going to the merits.

                                  18          Plaintiff has not met his burden of showing a likelihood of success, or even serious

                                  19   questions, going to the merits of his HBOR “dual-tracking” claim. Plaintiff bases all his claims on

                                  20   Defendants’ proceeding with foreclosure despite Fay Servicing’s acknowledged receipt of

                                  21   Plaintiff’s “complete” loan modification application on December 28, 2018, (see Dkt. No. 1-2 at

                                  22   30), and then going forward with the trustee’s sale without having issued a written determination

                                  23   on the loan modification request, in violation of Cal. Civ. Code § 2924.11(a). While the complaint

                                  24   alleges that “Defendants have not issued a written determination of Plaintiff’s complete loan

                                  25   modification application,” (Dkt. No. 1-1 at ¶ 36), the record before the Court shows that allegation

                                  26   is not true. Defendants have submitted evidence that Fay Servicing issued a loan modification

                                  27   denial on January 7, 2019. (See Dkt. Nos. 29-12 ¶ 11; 29-14 at 1.) Defendants’ state court filings

                                  28   prior to removal specifically alleged and attached the January 7, 2019 loan modification denial,
                                                                                          5
                                   1   and such filings were attached to Defendants’ Notice of Removal, (see Dkt. No. 1-2 at 117).

                                   2   Plaintiff’s TRO application and supporting declarations do not address this evidence or directly

                                   3   dispute that his loan modification request was, in fact, denied in writing. Instead, Plaintiff’s

                                   4   declaration in support of his TRO application includes as an exhibit only Fay Servicing’s

                                   5   December 2018 letter acknowledging receipt of his complete application and makes no mention of

                                   6   the denial letter. (See Dkt. No. 24-1, Ex. A.) Thus, the undisputed evidence in the record is that

                                   7   Plaintiff’s loan modification request was denied in writing in early January and Plaintiff did not

                                   8   appeal the denial; therefore, proceeding with the trustee’s sale will not violate the HBOR, Cal.

                                   9   Civ. Code §§ 2924.11(a),(b).4 In other words, not only does Plaintiff fail to show a likelihood of

                                  10   success or serious questions going to the merits of his HBOR claims based on Defendants’ alleged

                                  11   failure to issue a written determination on his loan modification application, the record

                                  12   demonstrates that Fay Servicing did issue a written determination.
Northern District of California
 United States District Court




                                  13          Plaintiff’s claims under the RFDCPA are similarly deficient. Plaintiff alleges violations of

                                  14   the RFDCPA under California Civil Code § 1788.10(e) based on “Defendants’ use of a Notice of

                                  15   Trustee Sale on Plaintiff’s home, despite the prohibition on dual tracking, as well as alleged

                                  16   violations of 15 U.S.C. §§ 1692d, 1692e, 1692f.5 (Dkt. No. 1-1 at ¶¶ 47-52.) Plaintiff’s RFDCPA

                                  17   claims fail for the same reasons these exact violations failed in the related action. See Greene,

                                  18   2018 WL 6832092, at *8-11 (dismissing with prejudice Plaintiff’s RFDCPA claims asserting

                                  19   violations of Cal. Civ. Code § 1788.10(e) and 15 U.S.C. §§ 1692d, 1692e, 1692f, because the

                                  20   claims were unavailable as a matter of law). The Court incorporates by reference its analysis in

                                  21   the related action, and concludes that the neither the complaint in this action nor Plaintiff’s TRO

                                  22   application counsel a different result.

                                  23          Plaintiff likewise fails to show either a likelihood of success on the merits or serious

                                  24

                                  25   4
                                         The January 2019 denial letter states that Plaintiff had 30 days to appeal the denial (until
                                  26   February 7, 2019), (Dkt. No. 29-14 at 2), and there is no indication in the record that Plaintiff did
                                       so.
                                  27
                                       5
                                         Section 1788.17 of the RFDCPA provides, in pertinent part: “Notwithstanding any other
                                       provision of this title, every debt collector collecting or attempting to collect a consumer debt shall
                                  28   comply with the provisions of Sections 1692b to 1692j, inclusive, of, and shall be subject to the
                                       remedies in Section 1692k of, Title 15 of the United States Code.” Cal. Civ. Code § 1788.17.
                                                                                           6
                                   1   questions going to the merits of his UCL claim. In the related action, the Court dismissed

                                   2   Plaintiff’s UCL claim for failure to adequately allege “facts giving rise to a reasonable inference

                                   3   that Plaintiff’s injury—impending foreclosure—was caused by [the defendants’] conduct.” See

                                   4   Greene, 2018 WL 6832092, at *11-12. The Court noted that the record instead showed that

                                   5   “Plaintiff filed for bankruptcy and obtained a confirmed Chapter 13 Plan, defaulted on that Plan,

                                   6   and Wells Fargo initiated foreclosure proceedings after that default.” Id. at *11. Plaintiff then

                                   7   amended his complaint and the Court subsequently dismissed the UCL claim in the first amended

                                   8   complaint for the same reason—Plaintiff failed to adequately allege causation. See Greene, 18-cv-

                                   9   06689-JSC (N.D. Cal. Mar. 25, 2019), Dkt. No. 36 at 14-16.

                                  10          The same analysis applies here. Plaintiff provides no allegations giving rise to a

                                  11   reasonable inference that the impending foreclosure was caused by Defendants’ conduct. In other

                                  12   words, there is nothing in the record that remotely suggests that Plaintiff’s default of the Chapter
Northern District of California
 United States District Court




                                  13   13 Plan was caused by Defendants. Indeed, the bankruptcy court filings refute that assertion and

                                  14   show that Plaintiff defaulted on the Plan due to financial hardship.6 (Dkt. No. 29-11, Ex. 10 at 1);

                                  15   see also Amer v. Wells Fargo Bank, N.A., No. 17-cv-03872-JCS, 2017 WL 4865564, at *12-13

                                  16   (N.D. Cal. Oct. 27, 2017) (dismissing UCL claim for lack of standing where plaintiff failed to

                                  17   show causation by alleging no conduct by defendant “contributing to his initial default,” but

                                  18   instead, “allege[d] that he defaulted on his loan because he began to experience financial hardship

                                  19   ... and began falling behind on [his] mortgage payments”); DeLeon v. Wells Fargo Bank, N.A., No.

                                  20   10-CV-01390-LHK, 2011 WL 311376, at *7 (N.D. Cal. Jan. 28, 2011) (same).

                                  21          Because Plaintiff’s TRO application fails to show either a likelihood of success on the

                                  22   merits of any of his claims or serious questions going to their merits, his application fails.

                                  23                                              CONCLUSION

                                  24          For the reasons set forth above, the Court DENIES Plaintiff’s application for a temporary

                                  25

                                  26   6
                                        Plaintiff’s Declaration of Debtor in Support of First Amended Application to Modify Chapter 13
                                  27   Plan, filed in bankruptcy court in September 2018, states, in pertinent part: “The reason for the
                                       modification of the Chapter 13 plan is that my income has reduced. I have been on temporary
                                  28   disability since September 2017 and it is unknown when I will return to work.” (Dkt. No. 29-11,
                                       Ex. 10 at 1.)
                                                                                        7
                                   1   restraining order.

                                   2          Plaintiff’s motion to remand, (Dkt. No. 11), is rescheduled for hearing on April 18, 2019 at

                                   3   2:00 p.m.

                                   4          This Order disposes of Docket No. 23.

                                   5          IT IS SO ORDERED.

                                   6   Dated: March 28, 2019

                                   7

                                   8
                                                                                                   JACQUELINE SCOTT CORLEY
                                   9                                                               United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       8
